


Exhibit 10.9

 

CRA INTERNATIONAL, INC. RESTRICTED STOCK AGREEMENT

 

Notification and Acceptance of Restricted Stock Award
Non-Employee Director Award Pursuant to Section 6.9 of the Plan

 

Pursuant to the CRA International, Inc. 2006 Equity Incentive Plan, as amended
(the “Plan”), the Director named below (hereinafter the “Holder”) has been
granted        shares (the “Restricted Shares “) of the Company’s Common Stock,
without par value (“Common Stock”), subject to the restrictions stated below and
in the Plan, on the condition that the Holder execute and deliver this
Agreement.

 

In accordance with the Plan, the Company is therefore pleased to offer you the
following Restricted Stock Award:

 

Grant Date:

 

[                 ]

Director Name and Residential Address:

 

 

Number of shares of Common Stock granted in this Restricted Stock Award:

 

    shares of the Company’s Common Stock

Vesting Period:

 

Four years, with Twenty-five Percent (25%) of the Restricted Stock Award vesting
on each anniversary of the Grant Date.

 

 

 

Vesting Schedule:

 

Date% Vested
[               ]            25%
[               ]           50%
[               ]           75%
[               ]           100%

 

This Restricted Stock Award is subject to the terms and conditions of the
Restricted Stock Agreement set forth below (the “Agreement”).  By signing below
you both accept this Restricted Stock Award and acknowledge that you have read,
understand, agree to and accept the terms and conditions of the Agreement set
forth below.

 

Signed as a Massachusetts agreement under seal as of the Grant Date:

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

Paul Maleh

{Insert Holder name}

President and CEO

 

 

--------------------------------------------------------------------------------


 

Restricted Stock Agreement

 

The terms of this Agreement shall govern the Restricted Stock Award (the
“Award”) described in the attached Notification and Acceptance of Restricted
Stock Award (the “Notice”), which is hereby incorporated into this Agreement by
reference.  Capitalized terms used, but not defined, herein shall have the
meanings ascribed to them in the Notice.  The Company agrees to issue the
Restricted Shares to the Holder in consideration of the premises made herein and
for valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, subject to the terms and conditions of the Plan and this Agreement
as follows:

 

1.                                      Vesting Schedule.  The interest of the
Holder in the Restricted Shares shall vest, as to one-fourth of the Restricted
Shares, on the first anniversary of the Grant Date, and, as to an additional
one-fourth of the Restricted Shares, on each succeeding anniversary thereof, so
as to be 100% vested on the fourth anniversary thereof, conditioned upon the
Holder’s continued service as a Director of the Company as of each vesting
date.  Notwithstanding the foregoing, the interest of the Holder in the
Restricted Shares shall vest as to 100% of the then unvested Restricted Shares
upon the Holder’s termination of service to the Company due to death or
Disability.  As used herein, the term “Disability” shall mean any condition,
arising by reason of ill health or otherwise, on account of which the Holder
shall become unable to perform services as a Director of the Company for a
period of six (6) consecutive months.

 

2.                                      Forfeiture of Restricted Shares.

 

(a)                                 The Restricted Shares may not be sold,
pledged or otherwise transferred until the Restricted Shares become vested in
accordance with Paragraph 1 hereof.  The period of time between the Grant Date
and the date Restricted Shares become vested is referred to herein as the
“Restriction Period” for each of such shares.

 

(b)                                 If service for the Company as a Director is
terminated by the Company for any reason (other than death or Disability), the
balance of the Restricted Shares that have not vested at the time of the
Holder’s termination of service shall be forfeited by the Holder and shall
automatically be transferred and returned to the Company.

 

3.                                      Escrow of Certificates.

 

(a)                                 Simultaneously with the execution of this
Agreement, the Holder shall deposit with the Company the certificates
representing all of the Restricted Shares and shall, promptly upon acquisition
of any additional shares of stock, property or securities described in
Paragraphs 5 or 6 hereof, deposit with the Company the certificates for such
additional shares, such other property, or instruments representing such
securities.  Any such additional shares, property or securities shall for all
purposes be deemed Restricted Shares under this Agreement.  To all certificates
deposited by the Holder with the Company, there shall be attached stock powers,
duly executed by the Holder in blank, constituting and appointing the Company
his attorney to transfer such stock on the books of the Company.  The Company
shall hold such certificates and stock powers for the purposes of this
Agreement.  Notwithstanding anything to the contrary herein, the Company may
elect to have the Restricted Shares, including, without limitation, any
additional shares of stock, property or securities described in Paragraphs 5 or
6

 

2

--------------------------------------------------------------------------------


 

hereof, issued in book-entry in the Company’s stock record books.  The Holder
shall continue to be the owner of the Restricted Shares despite such deposit and
stock powers or book-entry issuance and shall be entitled to exercise all rights
of ownership in such Restricted Shares, subject, however, to the provisions of
this Agreement.

 

(b)                                 In performing its duties under this
Agreement, the Company shall be entitled to rely upon any statement, notice, or
other writing that it shall in good faith believe to be genuine and to be signed
or presented by a proper party or parties and on other evidence or information
deemed by it to be reliable.  In no event shall the Company be liable for any
action taken or omitted in good faith.  The Company may consult with its counsel
or counsel of any of the other parties hereto and, without limiting the
generality of the preceding sentence, shall not be held liable for any action
taken or omitted in good faith on advice of such counsel.

 

It is further agreed that if any controversy arises, between the parties hereto
or with any third person, with respect to the Restricted Shares or any part of
the subject matter of this Agreement or its terms or conditions, the Company
shall not be required to take any actions in the premises, but may await the
settlement of any such controversy by final appropriate legal proceedings or
otherwise as it may require, notwithstanding anything in this Agreement to the
contrary, and in such event the Company shall not be liable for interest or
damages.

 

In the event that a dispute should arise with respect to the delivery, right to
possession, and/or ownership of the certificates, instruments or other property
held by the Company representing the Restricted Shares, the Company is
authorized to retain such certificates, instruments or other property, as well
as any other evidence relating thereto, in its possession, or any portion
thereof, without liability to anyone, until such dispute shall have been settled
either by mutual written agreement of the parties concerned or by final order,
decree or judgment of a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Company shall be
under no duty whatsoever hereunder to institute or defend any such proceedings.

 

The provisions of this Paragraph 3(b) shall survive the expiration or earlier
termination of this Agreement.

 

4.                                      Restriction on Transfer.  Other than as
set forth in the preceding Paragraphs of this Agreement with respect to
transfers to the Company, the Holder shall not sell, assign, transfer, pledge,
hypothecate, mortgage, encumber or otherwise dispose of, voluntarily or
involuntarily, by operation of law or otherwise (collectively, “transfer”), any
of the Restricted Shares or any interest therein, unless and until such
Restricted Shares are no longer subject to forfeiture under Paragraph 2 and,
accordingly, the Restriction Period with respect to such shares has terminated.

 

5.                                      Stock Dividends and Certain Other
Issuances and Payments.  If the Company shall pay a stock dividend on the Common
Stock, or be a party to a merger, consolidation, capital reorganization or
recapitalization in which, while existing Common Stock remains outstanding,
securities of the Company are issued with respect to any of the Common Stock,
the stock or other securities issued in payment of such dividend, or issued in
connection with such merger, consolidation, capital reorganization or
recapitalization, shall be added to, and deemed part of,

 

3

--------------------------------------------------------------------------------


 

the Restricted Shares for all purposes of this Agreement.  If the Company shall
make a distribution of property (other than cash or shares of Common Stock) on
any of the Common Stock, or shall distribute with respect to the Common Stock
securities of another corporation, such property or securities shall be added
to, and deemed part of, the Restricted Shares for all purposes of this
Agreement.  All references in Paragraph 3 hereof to “additional shares of stock,
property or securities described in Paragraph 5 or Paragraph 6 hereof,” to
“certificates” and to “stock powers” shall be deemed to include, without
limitation, reference to any shares, property or securities issued or
distributed, as applicable, pursuant to this Paragraph 5 or Paragraph 6 hereof,
to certificates or instruments representing any such shares or securities, and
to stock powers for such certificates or appropriate instruments of transfer for
such instruments, respectively.  Upon the occurrence of any event described in
this Paragraph 5, any unvested Restricted Shares shall remain subject to
forfeiture as set forth herein, but the provisions hereof shall be appropriately
adjusted by the Company so that they will continue to apply with similar effect
to any new Restricted Shares resulting from such event.

 

6.                                      Stock Splits, Recapitalizations and
Other Events.  If the outstanding shares of the Common Stock shall be subdivided
into a greater number of shares or combined into a smaller number of shares, or
in the event of a reclassification of the outstanding shares of Common Stock, or
if the Company shall be a party to any merger, consolidation, recapitalization
or capital reorganization in which securities are issued in exchange for the
Restricted Shares, there shall be substituted for the Restricted Shares
hereunder such amount and kind of securities as are issued in such subdivision,
combination, reclassification, merger, consolidation, recapitalization or
capital reorganization with respect to the Restricted Shares outstanding
immediately prior thereto and, thereafter, such securities shall for all
purposes be deemed the Restricted Shares hereunder.  In any such event, the
unvested Restricted Shares shall remain subject to forfeiture as set forth
herein, but the provisions hereof shall be appropriately adjusted by the Company
so that they will continue to apply with similar effect to such new Restricted
Shares.

 

7.                                      No Transfer in Violation of Agreement. 
The Company shall not be required to transfer any of the Restricted Shares on
its books that shall purportedly have been sold, assigned or otherwise
transferred in violation of this Agreement, or to treat as owner of such shares,
or to accord the right to vote as such owner or to pay dividends to, any person
or entity to which any such shares shall purportedly have been sold, assigned or
otherwise transferred in violation of this Agreement.  It is expressly
understood and agreed that the restrictions on transfer imposed by this
Agreement shall apply not only to voluntary transfers but also to involuntary
transfers, by operation of law or otherwise.  The Holder shall pay all legal
fees and expenses of the Company arising out of or relating to any purported
sale, assignment or transfer of any Restricted Shares in violation of this
Agreement.

 

8.                                      Legend.  The certificates representing
any shares of the Restricted Shares to be issued to the Holder that are subject
to forfeiture shall have endorsed thereon, in addition to any other legends
thereon, legends substantially in the following form:

 

The securities represented by this certificate are subject to restrictions on
transfer and forfeiture to the Corporation, as set forth in a restricted stock
agreement between the Corporation and the registered holder hereof, a copy of
which will be provided to the holder hereof by the Corporation upon written
request and without charge.

 

4

--------------------------------------------------------------------------------


 

9.                                      Severability.  If any provision of this
Agreement shall be determined to be invalid, illegal or otherwise unenforceable
by any court of competent jurisdiction, the validity, legality and
enforceability of the other provisions of this Agreement shall not be affected
thereby.  Any invalid, illegal or unenforceable provision of this Agreement
shall be severable, and after any such severance, all other provisions hereof
shall remain in full force and effect.

 

10.                               Equitable Relief.  The Holder acknowledges
that money damages alone will not adequately compensate the Company for breach
of any of the Holder’s covenants and agreements herein and, therefore, agrees
that in the event of the breach or threatened breach of any such covenant or
agreement, in addition to all other remedies available to the Company, at law,
in equity or otherwise, the Company shall be entitled to injunctive relief
compelling specific performance of, or other compliance with, the terms hereof.

 

11.                               Tax Matters.  The Holder will be liable for
any and all taxes, including, without limitation, withholding taxes, arising out
of the grant or the vesting of the Restricted Shares hereunder, and shall be
solely responsible for obtaining such tax treatment of the Restricted Shares and
of Holder’s receipt thereof as the Holder may desire, including, without
limitation, any timely filing of an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended.

 

(a)                                 The Holder will provide the Company with all
information that the Company shall request in connection with the Holder’s
receipt of the Restricted Shares, and any subsequent sale(s) or other
disposition(s) thereof, in order for the Company to satisfy tax, accounting and
securities laws reporting and other regulatory requirements.  Information with
respect to sale(s) or disposition(s) of Restricted Shares by the Holder should
be delivered to the Company before the end of the month within which they
occurred.  Information should be provided to the attention of the Company’s
General Counsel or, in his absence, to its Chief Financial Officer.

 

(b)                                 Any other provision of this Agreement to the
contrary notwithstanding, the Holder shall defend, indemnify and hold the
Company harmless from and against any and all damages, costs, expenses, fines,
penalties, reasonable attorney’s fees and claims of every kind or nature arising
from the Holder’s failure to provide any information required hereunder or to
pay any tax amounts promptly and when due.

 

(c)                                  Section 83(b) Tax Election.  The Holder
acknowledges that the Company has advised the Holder of the possibility of
making an election under Section 83(b) of the Code with respect to the
Restricted Shares.  The Holder should consult with his or her tax advisor to
determine the tax consequences of acquiring the Restricted Shares and the
potential advantages and potential disadvantages of filing the
Section 83(b) election in light of the Holder’s individual circumstances.  The
Holder acknowledges that it is his or her sole responsibility, and not that of
the Company or any of its subsidiaries, to file a timely election under
Section 83(b) and that the right to make such an election will be lost if notice
of such election is not timely filed.

 

(d)                                 Holder shall, no later than the date as of
which the value of any Restricted Shares first becomes includable in the gross
income of the Holder for Federal income tax

 

5

--------------------------------------------------------------------------------


 

purposes, pay to the Company, or make arrangements satisfactory to the Company
regarding payment of any Federal, state, local and/or payroll taxes of any kind
required by law to be withheld as a result thereof.  The Company and its
affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Holder.

 

12.                               Notices.  Any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given (a) upon personal delivery, (b) on the first business day after being sent
by express mail or a nationally recognized overnight courier service, (c) upon
transmission by facsimile with receipt confirmed, or (d) on the third business
day after being sent by registered or certified mail, return receipt requested,
postage prepaid.  To be effective, any such notice shall be addressed, if to the
Company, at its principal office, and if to the Holder at the last address of
record on the books of the Company or at such other address as such party may
designate by ten (10) days prior written notice to the other party hereto.

 

13.                               Benefit of the Agreement.  The rights and
obligations of the Holder hereunder are personal to the Holder and, except as
otherwise expressly provided herein, such rights and obligations may not be
assigned or delegated by the Holder without the prior written consent of the
Company.  Any assignment or delegation of such rights and obligations of the
Holder absent such consent shall be void and of no force or effect.  This
Agreement shall inure to the benefit of, and be binding upon, the legal
representatives, successors and assigns of the Company and the heirs, legal
representatives, successors and permitted assigns of the Holder, subject to the
restrictions on transfer set forth herein.  The rights and remedies of the
Company hereunder shall be cumulative and in addition to all other rights and
remedies the Company may have, at law, in equity, by contract or otherwise.  No
modification, renewal, extension, waiver or termination of this Agreement or any
of the provisions herein contained shall be binding upon the Company unless made
in writing and signed by a duly authorized officer of the Company.

 

14.                               Choice of Law and Forum.  This Agreement shall
be governed by, and construed and enforced in accordance with, the substantive
laws of The Commonwealth of Massachusetts without regard to its principles of
conflicts of laws.  All litigation arising from or relating to this Agreement
shall be filed and prosecuted before any court of competent subject matter
jurisdiction located in Boston, Massachusetts.  The Holder consents to the
jurisdiction of such courts over him, stipulates to the convenience, efficiency
and fairness of proceeding in such courts, and covenants not to allege or assert
the inconvenience, inefficiency or unfairness of proceeding in such courts.

 

15.                               Fractional Shares.  Any fractional shares
resulting from a computation of the vested Restricted Shares made pursuant to
Paragraph 2 hereof shall be rounded down to the nearest whole share.

 

16.                               No Right To Employment/Provide Services. 
Nothing contained in this Agreement shall be construed as giving the Holder any
right to be retained in any position as an employee of, or to provide or
continue to provide services to, the Company.

 

17.                               Entire Agreement.  This Agreement, the Plan
and the other documents referred to herein constitute the entire agreement
between the parties with respect to the subject matter of

 

6

--------------------------------------------------------------------------------


 

this Agreement, and supersede all prior agreements and understandings, written
and oral, with respect thereto.

 

18.                               Construction.  The genders and numbers used in
this Agreement are used as reference terms only and shall apply with the same
effect whether the parties are of the masculine, neuter or feminine gender,
corporate or other form, and the singular shall likewise include the plural.

 

*                                        
*                                         *

 

7

--------------------------------------------------------------------------------
